EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of Radio One, Inc. of our report dated March 31, 2010 except for Notes 1(t), 1(v), 1(x), 2, 10,and 20, as to which the date is August 23, 2010, with respect to the consolidated financial statements and schedule of Radio One, Inc. and subsidiaries, included in this Annual Report (Form 10-K/A) for the year ended December 31, 2009. Registration Statements on Form S-3 Registration Number Date Filed 333-47762 October 11, 2000 333-58436 April 6, 2001 333-81622 January 29, 2002 Registration Statements on Form S-4 Registration Number Date Filed 333-65278 July 17, 2001 333-127528 August 5, 2005 Registration Statements on Form S-8 Name Registration Number Date Filed 1999 Stock Option and Restricted Stock Plan 333-78123 May 10, 1999 1999 Stock Option and Restricted Stock Plan 333-42342 July 27, 2000 1999 Stock Option and Restricted Stock Plan 333-62718 June 11, 2001 1999 Stock Option and Restricted Stock Plan 333-100711 October 24, 2002 Amended and Restated 1999 Stock Option and Restricted Stock Plan 333-116805 June 24, 2004 2009 Stock Option and Restricted Stock Plan 333-164354 January 15, 2010 Baltimore, Maryland August 23, 2010
